DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2019/0121522 to Davis et al. (Davis).
As to claim 1, Davis discloses a touch display apparatus, comprising: 
a touch display screen configured to display an image frame and sense a touch operation (Fig. 14, 15; Para. 0595, display object, 350; Para. 0565, 0568, adaptive graphic user interface (AGUI)); and 
5a processor circuit coupled to the touch display screen (Fig. 55; Para. 0932, a processor or multiple processors 5 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both)) and configured to divide a display interface of the touch display screen into a plurality of blocks according to an interface dividing parameter (Fig. 51, 52; Para. 0726-0731, 0670, the AGUI system can direct the projectors of each MDSP system 201 to form images in desired locations with desired content.), wherein the image frame is displayed in the block where the touch operation is located according to a position of the touch operation (Fig. 51, 52; Para. 0726-0731, 0670, when a control movement occurs, an action is taken and the display is changed accordingly).  

As to claim 5, Davis discloses the touch display apparatus of claim 4, wherein the processor circuit determines the position of the touch operation according to an image of the user (Fig. 51, 52; Para. 0726-0731, orientation of the viewer to the display surface).  
As to claim 6, Davis discloses the touch display apparatus of claim 1, wherein 21File: 100954usf 
the touch operation comprises a touch gesture operated on the touch display screen (Fig. 14, 15; Para. 0595, 0726-0731, 0670, when a control movement occurs, an action is taken and the display is changed accordingly), or a stylus tapping on the touch display screen, and 
the processor circuit determines the block where the touch operation is located according to the touch gesture or a position of the stylus (Fig. 51, 52; Para. 0726-0731, 0670, when a control movement occurs, an action is taken and the display is changed accordingly).  

Allowable Subject Matter
Claims 2-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 8 discloses “dividing the display interface of the touch display screen into a plurality of blocks according to an interface dividing parameter, wherein the interface dividing parameter is determined by dividing a screen width of the touch display screen by a body size; sensing a touch operation on the touch display screen; and displaying an image frame in the block where the touch operation is located according to a position of the touch operation,” which is not disclosed by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/Examiner, Art Unit 2626